     Case 1:20-cr-00199-KMW Document 156 Filed 02/18/21 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                       /$:2)),&(2)$17+21<&(&877,
                                                                        DOC #: ______________
                             %URDGZD\6XLWH                   DATE FILED: _2/18/21______
                            1HZ<RUN1HZ<RUN
                              3KRQH  
                               &HOO  
                               )D[  
                            DQWKRQ\FHFXWWL#JPDLOFRP


                                      February 18, 2021         MEMO ENDORSED
 BY ECF
 The Honorable Kimba M. Wood
 United States District Court Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

                Re: United States v. Abdul Alamin; 20 Cr. 199 (KMW)

 Dear Judge Wood:

        I write, without objection from the Government or Pretrial Services, to
 respectfully request a temporary modification of Mr. Alamin’s bail conditions.

         Mr. Alamin’s bail conditions include a restriction that does not permit him to
 travel beyond a 1-mile radius from his residence. Tomorrow, Mr. Alamin has a medical
 appointment at a clinic, which is outside the 1-mile radius of his residence.

        Accordingly, I respectfully request that Mr. Alamin be permitted to travel outside Granted
 the 1-mile radius restriction tomorrow, February 19, 2021, so that he can attend his -KMW
 medical appointment.

        Thank you again for your consideration.


                                              Respectfully submitted,
SO ORDERED.

Dated: New York, NY                                  /s/
February 18, 2021
                                              Anthony Cecutti
         /s/ Kimba M. Wood
THE HONORABLE KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
      Case 1:20-cr-00199-KMW Document 156 Filed 02/18/21 Page 2 of 2




cc:    Assistant United States Attorney Kedar Bhatia
       Assistant United States Attorney Brandon Harper
       Pretrial Services Officer Erin Cunningham




                                         2
